Case 6:18-cv-00439-RAS-KNM Document 31 Filed 09/01/21 Page 1 of 2 PageID #: 104


                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION


 LORENZO MEJIA, JR., #1719601                       §

 VS.                                                §
                                                                   CIVIL ACTION NO. 6:18cv439
 JEFFREY CATOE, ET AL.                              §
                                       ORDER OF DISMISSAL
         Plaintiff Lorenzo Mejia, an inmate confined within the Texas Department of Criminal

 Justice (TDCJ) proceeding pro se and in forma pauperis, filed this civil rights lawsuit pursuant to

 42 U.S.C. § 1983. The cause of action was referred to United States Magistrate Judge K. Nicole

 Mitchell for findings of fact, conclusions of law, and recommendations for disposition.

         On July 2, 2021, Judge Mitchell issued a Report, (Dkt. #25), recommending that

 Plaintiff’s civil rights lawsuit be dismissed with prejudice for failure to state a claim upon which

 relief can be granted pursuant to 28 U.S.C. § 1915A(b)(1). Plaintiff filed a motion for an

 extension of time to file objections to the Report. The magistrate judge granted Plaintiff's motion

 and extended the objection deadline to August 19, 2021 (Dkt. #28).

         Rather than filing objections, however, Plaintiff filed an "Attachment Memorandum

 Supplement Brief to the 42 U.S.C. Section (1983)" (Dkt. #30). The court finds that such filing

 cannot be construed as objections to the magistrate judge’s Report because Plaintiff does not

 specifically reference or challenge the Report but, instead, relitigates his underlying claims. See

 Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc) (explaining that frivolous,

 conclusory, or general objections need not be considered by the district court), overruled on

 other grounds by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en

 banc); see also Valez-Pedro v. Thermo King De Puerto Rico, Inc., 465 F.3d 31, 32 (1st Cir.

 2006)     (explaining    that    an    objecting       party   must   put    forth    more     than
                                                    1
Case 6:18-cv-00439-RAS-KNM Document 31 Filed 09/01/21 Page 2 of 2 PageID #: 105




 “[c]onclusory allegations that do not direct the reviewing court to the issues in

 controversy.”).

         Because objections to the magistrate judge’s Report have not been filed, Plaintiff is

 barred from de novo review by this court of those findings, conclusions, and recommendations

 and, except upon grounds of plain error, from appellate review of the unobjected-to proposed

 factual findings and legal conclusions accepted and adopted by the district court. Douglass, 79

 F.3d at 1430.

         The court has reviewed the pleadings in this cause and the Report of the magistrate judge.

 Upon such review, the court has determined that the Report of the magistrate judge is correct.

 See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct.

 3243 (1989) (holding that where no objections to a magistrate judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law.”).

 Accordingly, it is

         ORDERED that that the Report of the United States Magistrate Judge (Dkt. #25) is

 ADOPTED as the opinion of the court. Further, it is

         ORDERED that Plaintiff’s civil rights action is DISMISSED with prejudice for

 Plaintiff’s failure to state a claim upon which relief can be granted under 28 U.S.C. § 1915A(b)

 (1). Finally, it is

         ORDERED that any and all motions which may be pending in this case are hereby

 DENIED as MOOT.
              .        SIGNED this the 1st day of September, 2021.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
                                                   2
